DOYLE, Circuit Judge
(concurring).
I concur for the most part in the revised per curiam opinion written for the court en banc following the granting of the petition for rehearing.
I agree with the majority that there must be a remand for the purpose of determining whether the cause should proceed as a class action. I also agree that the damage issue must be reconsidered in the light of the statutes, and that the issue of entitlement to attorneys’ fees ought to be taken up by the trial court.
I do have a basic disagreement with the submission of this cause for determination of liability of plaintiff Little Red-house. In my judgment there are no genuine issues of fact to determine here, and the undisputed facts have established the existence of liability. It may be desirable, in view of the fact that the cause is being remanded in any event, to determine the class action issue on a clean slate, so to speak, so that the trial court will not be in the position of considering the class action issue after a determination that liability exists on the claims alleged by the plaintiffs.
With these observations, I join in the per curiam opinion filed on behalf of the court.